Citation Nr: 1541459	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-03 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for residuals of a left radius fracture, status post surgical repair.  

2.  Entitlement to an initial compensable rating for left elbow scars.

3.  Entitlement to an initial compensable rating for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from June 2005 to February 2011.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The Veteran's left radius fracture is manifested by flexion limited to, at worst, 120 degrees; extension limited to, at worst, 50 degrees; supination limited to, at worse, 25 degrees from vertical; and painful motion.  

2.  The Veteran's left elbow scars are not deep, they do not cause limitation of motion, they are not unstable, they are not tender or painful, and they do not cause limitation of elbow function.  

3.  Hearing impairment is no worse than Level I in the service-connected left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for residuals of a left radius fracture have not been.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5212 (2015).

2.  The criteria for an initial compensable rating for left elbow scars have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2015).

3.  The criteria for an initial compensable rating for left ear hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to the claims.  The record shows that the Veteran was mailed a letter in June 2011 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The June 2011 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of her claims.

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  VA treatment records have been obtained.  The Veteran has been provided VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Rating of the same disability under various diagnoses is to be avoided.  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1994).  

The rating of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2015).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

The Veteran is right-handed.  Therefore, the left radius disability affects the minor upper extremity.  38 C.F.R. § 4.69 (2015).

There are several diagnostic codes which pertain to disabilities of the elbow and forearm.  Under Diagnostic Code 5205, pertaining to ankylosis of the elbow, a 30 percent rating is warranted for favorable ankylosis of the elbow, at an angle between 90 degrees and 70 degrees.  A 40 percent rating is warranted for intermediate ankylosis of the elbow, at an angle of more than 90 degrees, or between 70 degrees and 50 degrees.  A 50 percent rating is warranted for unfavorable ankylosis of the elbow, at an angle of less than 50 degrees, or with complete loss of supination or pronation.  38 C.F.R. § 4.71a (2015).

Under Diagnostic Code 5206, pertaining to limitation of forearm flexion, a 20 percent rating is warranted for forearm flexion limited to either 90 degrees or 70 degrees.  A 30 percent rating is warranted for forearm flexion limited to 55 degrees.  A 40 percent rating is warranted for forearm flexion limited to 45 degrees.  38 C.F.R. § 4.71a (2015).

Under Diagnostic Code 5207, pertaining to limitation of forearm extension, a 20 percent rating is warranted to forearm extension limited to either 75 degrees or 90 degrees.  A 30 percent rating is warranted for forearm extension limited to 100 degrees.  A 40 percent rating is warranted for forearm extension limited to 110 degrees.  38 C.F.R. § 4.71a (2015).

Under Diagnostic Code 5208, pertaining to limitation of forearm extension and flexion, a 20 percent rating is warranted when there is forearm flexion limited to 100 degrees and forearm extension limited to 45 degree.  38 C.F.R. § 4.71a (2015).

Under Diagnostic Code 5209, pertaining to elbow flail joint, a 20 percent rating is warranted for joint fracture with marked cubitus varus or cubitus valgus deformity or with ununited fracture of the head of the radius.  A 50 percent rating is warranted for elbow flail joint.  38 C.F.R. § 4.71a (2015).

Under Diagnostic Code 5210, pertaining to nonunion of the radius and ulna, a 40 percent rating is warranted when there is nonunion of the radius and ulna with flail false joint.  38 C.F.R. § 4.71a (2015).  

Under Diagnostic Code 5211, pertaining to impairment of the ulna, a 20 percent rating is warranted when there is nonunion in the upper half of the ulna; or, when there is nonunion in the lower half of the ulna with false movement, but without loss of bone substance or deformity.  A 30 percent rating is warranted when there is nonunion in the lower half of the ulna with false movement and loss of bone substance (1 inch or more) and marked deformity.  38 C.F.R. § 4.71a (2015).   

The Veteran's residuals of a left radius fracture are currently rated under Diagnostic Code 5212, pertaining to impairment of the radius.  Under that Diagnostic Code, a 20 percent rating is warranted for nonunion of the upper half of the radius; or, for nonunion in the lower half of the radius, with false movement, but without loss of bone or substance or deformity.  A maximum 30 percent rating is warranted for nonunion in the lower half of the radius, with false movement and loss of bone substance (1 inch or more) and marked deformity.  38 C.F.R. § 4.71a (2015).

Under Diagnostic Code 5213, pertaining to impairment of supination and pronation, a 20 percent rating is warranted for limitation of pronation with motion lost beyond last quarter of the arc and the hand does not approach full pronation; or, for limitation of pronation with motion lost beyond middle of arc; or, for bone fusion with the hand fixed near the middle of the arc or in moderate pronation.  A 30 percent rating is warranted for bone fusion with the hand fixed in supination or hyperpronation.  38 C.F.R. § 4.71a (2015).

It is noted that in all forearm and wrist injuries, Diagnostic Codes 5205 through 5213, multiple impaired finger movements due to tendon tie-up, and/or muscle or nerve injury, are to be separately rated and combined, not to exceed the rating assigned for loss of use of the hand.  

There are multiple diagnostic codes pertaining to scars.  Burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear are rated under Diagnostic Code 7801.  A 10 percent rating is warranted for scars that are at least 6 square inches (39 square centimeters), but less than 12 square inches (77 square centimeters).  A 20 percent rating is warranted for scars that are at least 12 square inches (77 square centimeters), but less than 72 square inches (465 square centimeters).  A 30 percent rating is warranted for scars that are at least 72 square inches (465 square centimeters), but less than 144 square inches (929 square centimeters). A 40 percent rating is warranted for scars that are 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2015).  A deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2015).

A 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear that are at least 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2015).  If multiple qualifying scars are present, a separate rating is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2) (2015).

Unstable or painful scars are rated under Diagnostic Code 7804.  A 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A maximum 30 percent rating is warranted for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015)

Other scars (including linear scars) and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the rating of any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes eleven auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85 (2015).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2015).

Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b), Table VI (2015).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties or inconsistent speech discrimination scores, or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c), Table VIa (2015).

Puretone threshold average as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  That average is used in all cases, including those in § 4.86, to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2015).

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage rating is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e) (2015).

When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).

When the pure tone thresholds are 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2015).

When hearing loss is only one ear is service-connected, the other ear will be considered normal, unless the Veteran qualified for a rating of 10 percent based solely on the service-connected ear.  38 C.F.R. § 3.383 (2015).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Residuals of Left Radius Fracture

At a July 2011 VA general medical examination, the Veteran reported that she injured her left elbow and arm during combat training while in active service and as a result, underwent surgical repair.  She reported that since that time she had experienced left arm limited range of motion, limited strength, and limited mobility.  She also reported that she had difficulty when lifting and supinating her left arm.  The Veteran reported that she took Ibuprofen as needed for treatment, with good results.  On physical examination, the Veteran was noted to be right-handed.  She was noted to have left elbow pain with movement, supination, pronation, flexion, and extension.  There was tenderness to palpation over the radial head of the left elbow.  The examiner noted that the left arm resided in 30 degrees of flexion in place of normal full extension.  Upon range of motion measurement, left elbow flexion was to 145 degrees and left elbow extension was to 10 degrees.  There was objective evidence of painful motion in the left arm, but there was no additional limitation of motion following repetition.  There was no ankylosis, deformity, or malunion.  Detailed reflex, sensory, and motor examinations were normal.  The examiner diagnosed fracture of the left radius and noted that the Veteran would have problems with lifting and carrying, decreased strength, difficulty reaching, weakness, fatigue, and pain.

At a May 2014 VA examination, the Veteran reported that she underwent a surgical procedure in December 2011 to remove hardware from her left elbow.  She reported that since that time, she had experienced persistent elbow pain on a daily basis.  She reported that she had pain in her left lateral elbow that was a 5 out of 10 in intensity and increased to a 7 out of 10 in intensity with movement.  She reported that the sharp elbow pain she experienced was worse since the December 2011 hardware removal.  She reported that the pain extended down the forearm along the course of the radius.  She reported that most movement of the elbow elicited pain, but it was especially bad with flexion, extension, and sleeping on her left side.  She reported that she heard and felt noise in her elbow on movement and that her left arm was weaker than her right.  The Veteran reported that she took Ibuprofen for pain on "bad days" and that she had been continuing occupational therapy.  The Veteran denied experiencing flare-ups.  

On physical examination, the Veteran was noted to be right-handed.  Left elbow range of motion measurements were flexion to 140 degrees, with pain at 120 degrees; extension to 10 degrees, with pain at 50 degrees; supination to 25 degrees from vertical; and pronation to 90 degrees from vertical.  There was no additional limitation of motion following repetition.  The Veteran was noted to have functional impairment in the form of less movement than normal, weakened movement, and painful motion.  There was tenderness to palpation of the left elbow.  The Veteran had active movement with some resistance on flexion and extension in muscle strength testing of the left elbow.  There was no ankylosis.  The examiner diagnosed healed closed fracture of the left head of the radius with residual pain and decreased range of motion.  

A review of the record shows that the Veteran receives regular VA treatment for a left elbow disability.  A review of the treatment notes of record shows that the Veteran was seen in November 2011 for sharp pain in the left elbow that shot down into the hand.  She reported that she had been having the described pain for at least the last couple of months.  She reported that the radiating pain was sporadic and occurred approximately every other day.  Following examination, the Veteran's doctor recommended occupational therapy.  It was eventually determined that the hardware in the Veteran's elbow was causing the pain and she underwent surgery to remove hardware from her elbow in December 2011.  The Veteran has continued to receive periodic treatment for a left elbow disability since the December 2011 surgery.  However, there is no indication from the record that she has experienced symptoms worse than those reported at her May 2014 VA examination, to include limitation of motion. 

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent for residuals of a left radius fracture.  There is no evidence of record indicating that the Veteran has loss of bone substance, let alone at a level of at least one inch, or that she has deformity.  The VA examiner specifically found that there was no deformity.  Additionally, there is no indication from the record that the Veteran experiences false movement in the left arm.  Therefore, the Board finds that the Veteran's symptoms are adequately contemplated by the 20 percent rating assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5212 (2015).  

The Board has considered assigning a higher rating under another diagnostic code applicable to rating disabilities of the elbow and forearm.  However, there is no evidence of ankylosis, limitation of flexion to 55 degrees or worse, limitation of extension to 100 degrees or worse, flail joint of the elbow, nonunion of the radius and ulna, or bone fusion with the hand fixed in supination or hyperpronation.  Therefore, assignment of a higher rating under a different diagnostic code is also not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5206, 5207, 5209, 5210, 5211, 5213 (2015).   

The Board notes that the additional limitation the Veteran experiences due to pain was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2015).  The Board finds that the preponderance of the evidence is against a finding that the Veteran has more severe symptoms or limitation of motion than that found at her VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 20 percent for functional impairment of the left radius.

Consideration has been given to assigning a staged rating.  However, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board finds that the preponderance of the evidence is against the claim for an increased rating for a left radius fracture, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Elbow Scar

At a July 2011 VA general medical examination, the Veteran reported that she had a scar on her left elbow as a result of surgical repair of an injury during service.  She reported that the scar never fully healed.  On physical examination, the Veteran had a left elbow scar measuring 1 centimeter by 5 centimeters.  The scar was raised by approximately 2 millimeters, was normal in color, and did not have breakdown, tenderness, or rough texture.  The Veteran also had a puncture wound proximal to the scar by 1 centimeter that measured millimeters by 4 millimeters and was raised by approximately 1 millimeter.  There was keloid formation, but no breakdown, pain, or rough texture.  The examiner diagnosed keloid formation-surgical scar.

At a May 2014 VA examination, it was noted that in December 2011, the Veteran underwent an additional surgical procedure on the left elbow.  It was noted that the distal half of the pre-existing scar was again incised to access the hardware, but that the incision was extended distally to further facilitate the procedure.  The Veteran reported that since the December 2011 procedure, the skin felt "tighter" and with more irregular borders.  She reported that the scar was itchy, but that she applied lotion to keep the area moist.  She said that the scar was not painful and there was no change in pigmentation.  

On physical examination, the Veteran was noted to have two scars on her left elbow.  The first scar was on the left lateral elbow and measured 8 centimeters by 1 centimeter and was raised by 2 millimeters.  The second scar was also on the left lateral elbow and was oblong in shape and measured 5 millimeters by 4 millimeters and was raised by 1 millimeter.  The scars were both noted to be superficial and non-linear.  The approximate total area of the scars was calculated at 8.2 square centimeters.  The Veteran's scars did not cause any sort of functional impairment, but the scars were noted to have keloid formation.  The scars were not painful, unstable, disfiguring, or deep.  

A review of the record shows that the Veteran receives treatment at the VA Medical Center for various disabilities.  However, there is no indication from the treatment notes of record that the Veteran's left elbow scars are worse than noted on the VA examination reports of record.

The Board finds that the Veteran is not entitled to a compensable disability rating for left elbow scars.  There is no objective evidence that the scars are painful or tender.  The Veteran has denied that the scars are painful or tender at a VA examination.  Additionally, there is no evidence indicating that the scars are deep, unstable, cause limitation of motion, or cause limitation of elbow function.  Furthermore, the area of the scars is not large enough to warrant a compensable rating.  Therefore, a compensable rating for left elbow scars is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805.

Consideration has been given to assigning a staged rating.  However, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board finds that the preponderance of the evidence is against the claim for an increased rating for a left elbow scars, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Hearing Loss Disability 

At a July 2011VA audiology evaluation, the Veteran reported low frequency hearing loss and that she sometimes had to ask others to repeat themselves when they spoke to her.  The Veteran's audiometric testing results at that time were:

Hertz
1000
2000
3000
4000
Average
Left Ear
35
35
25
20
28.75

Speech recognition ability was measured at 100 percent in the left ear.  The examiner diagnosed mild mixed hearing loss in the left ear.  Applying those values to the rating criteria results in a numeric designation of Level I in the left ear.  38 C.F.R. § 4.85, Table VI (2015).  Application of the levels of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.  The examiner noted that the Veteran's left ear hearing loss did not impact her ability to work or engage in daily activities.

At a May 2014 VA audiology evaluation, the Veteran's audiometric testing results at that time were:

Hertz
1000
2000
3000
4000
Average
Left Ear
35
35
30
30
32.5

Speech recognition ability was measured at 92 percent in the left ear.  The examiner diagnosed mixed hearing loss in the left ear.  Applying those values to the rating criteria results in a numeric designation of Level I in the left ear.  38 C.F.R. § 4.85, Table VI (2015).  Application of the levels of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.  The examiner noted that the Veteran's left ear hearing loss did not impact her ordinary conditions of daily life, including her ability to work.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board notes that both the July 2011 and May 2014 VA audiology evaluation reports have sections in which the examiner was asked to identify any effects the Veteran's left ear hearing loss had on her occupational and daily activities.  Both the July 2011 and May 2014 examiners noted that the Veteran's left ear hearing loss had no impact on either.  Further, the Veteran herself reported at the June 2011 VA examination that the only effect she experienced as a result of her hearing loss was that she sometimes had to ask people to repeat themselves when they spoke to her.  Therefore, the Board finds that the VA audiology evaluation reports of record are in substantial compliance with the requirements.  

A review of the record shows that the Veteran receives VA treatment for various disabilities.  However, there is no indication from the record that the Veteran has been found to have audiological testing results that are worse than those reported at the VA audiology examinations.  

In sum, the Veteran's left ear hearing loss disability is not shown to have been worse than Level I, warranting no more than a 0 percent rating.  The criteria for a compensable disability rating are therefore not met.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board finds that the preponderance of the evidence is against the claim for an increased rating for left ear hearing loss disability, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the disabilities are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disabilities is in excess of that contemplated by the assigned ratings, even when considered in conjunction with the Veteran's other service-connected disabilities.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for those higher ratings.  The evidence does not show frequent hospitalizations or marked interference with employment, beyond that anticipated by the assigned ratings.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

Accordingly, the Board finds that the preponderance of the evidence is against the claims for increased ratings for residuals of a left radius fracture, left elbow scars, and left hearing loss disability.  Therefore, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to an initial rating in excess of 20 percent for residuals of a left radius fracture, status post surgical repair, is denied.

Entitlement to an initial compensable rating for left elbow scars is denied.

Entitlement to an initial compensable rating for left ear hearing loss disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


